DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I Claims 1-8 in the reply filed on 05/03/2021 is acknowledged.  The traversal is on the ground(s) that the hoppers 8 and 9 are not moveable along the frame 3. Respectfully, this is not found persuasive because the coating devices as defined were the feeding ports 6 and 11 are considered to be movable, because they are a part of the spreading device 5 which is movable along the duster rail 13 (Paragraph(s) 24). Further the contents of both hoppers are said to be uniformly laid out on the printing platform (Paragraph(s) 24).
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 1 Line(s) 7, the limitation “coating devices …. are mounted movably” will be read as broadly as a container capable of being “drivable, movable, or guidable” (Page(s) 5 Line(s) 25 and Figure(s) 1). Likewise, the recitations in Claim 1 Line(s) 8, Claim 1 Line(s) 13, Claim 2 Line(s) 4, Claim 3 Line(s) 1, Claim 4 Line(s) 1, Claim 5 Line(s) 1, Claim 6 Line(s) 2, Claim 6 Line(s) 3, Claim 7 Line(s) 1, Claim 8 Line(s) 1,  Claim 8 Line(s) 4, in regards to this generic placeholder will be treated similarly. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C § 103 as being unpatentable over KAMAKURA (US-20160089720-A1), hereinafter referred to as KAMAKURA,  further in view of DONALDSON (US-20150017272-A1), hereinafter referred to as DONALDSON.

Regarding Claim 1, KAMAKURA teaches an apparatus for producing a three-dimensional laminate from a plurality of layers of particulate material (abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
	-	 said apparatus comprising :
	-	 a printing frame (30 and 31 and 32, Figure(s) 1-3A),
	-	 at least one coating devices for layer-wise application of the particulate material on a printing platform (Figure(s) 2),
	-	 the at least one coating devices being mounted movably at the printing frame (Figure(s) 2), and 
	-	a printing head for delivery of a binding agent at locally predetermined regions of the plurality of layers of particulate material (abstract and Figure(s) 1-3A),
	-	 the printing head being mounted movably at the printing frame (Figure(s) 1-3A),
	-	 wherein the at least two coating devices are independently movable with respect to each other (Figure(s) 2), and 
	-	the printing head is independently movable relative to each of the at least two coating devices (see where the nozzle may be driven by an articulated or an orthogonal robot, Paragraph(s) 0058).
KAMAKURA discloses the claimed invention except for the duplication of the coating device presented in the limitation: 
At least two coating devices (KAMAKURA, Paragraph(s) 0058, see where the nozzle may be driven by a separate articulated arm that is not 31 or 32)
In the same field of endeavor, DONALDSON teaches multiple printheads with powder deposition (Paragraph(s) 0018)
At least two coating devices (DONALDSON, Figure(s) 1, see where there are multiple printheads Paragraph(s) 0016 and Figure(s) 1) 
The following is a quotation from MPEP 2144.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office Action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale provided by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 VI. B. titled “Duplication of Parts”. 

KAMAKURA and DONALDSON are analogous in the field of printheads depositing powder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify KAMAKURA'(s) nozzle 40 with three printheads of DONALDSON'(s) three dimensional printer, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to modify the number of nozzles for the purpose of printing multiple materials (KAMAKURA, Paragraph(s) 0018, see where there are multiple printheads to eject the same or different types of material from the respective lines of printheads).
 
Regarding Claim 2, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein the printing frame is mounted movably in a vertical direction at a rising guide so that (Figure(s) 1-3A),
	-	 upon a movement of the printing frame in the vertical direction (Figure(s) 1-3A),
	-	 the at least two coating devices mounted movably to the printing frame and the printing head are also movable in the vertical direction (Figure(s) 1-3A).
 
Regarding Claim 3, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein each of the at least two coating devices and the printing head has a respective autonomous driver (robotic arms, Figure(s) 1-3).
 
Regarding Claim 4, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein each of the at least two coating devices is drivable by a robot(Figure(s) 1-3A).
 
Regarding Claim 5, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein each of the at least two coating devices has an intermediate storage container to be filled with the particulate material in a filling position (30 and 70, Figure(s) 1-3A).
 
Regarding Claim 6, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 5,
	-	 wherein,
	-	 during an operation of filling the intermediate storage container of a first coating device of the at least two coating devices (The examiner considers that the coating devices are capable of independent movement; thus, the limitation is met.),
	-	 a second coating device of the at least two coating devices is movable for application of particulate material (The examiner considers that the coating devices are capable of independent movement; thus, the limitation is met).
 
Regarding Claim 7, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein the at least two coating devices and the printing head are simultaneously movable at different speeds (Paragraph(s) 0017, 0050).

Regarding Claim 8, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein the at least two coating devices and the printing head are mounted movably relative to each other respectively along a longitudinal guide of the printing frame (Figure(s) 1-3A),
	-	 the printing head being arranged between the at least two coating devices (Figure(s) 1-3A).


Response to Arguments
CLAIM INTERPRETATION – 35 U.S.C. § 112(f) 
The examiner maintains the 35 U.S.C. § 112(f) interpretations because there is a generic placeholder modified by functional language without sufficient structure.
The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
CLAIM REJECTIONS – 35 USC § 102
Applicant’s arguments with respect to Claim(s) 1-8 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TOCHIMOTO (US-20020090410-A1) teaches a print head with multiple nozzles, a controller, a printing platform, two coating devices, a print head driven by a robot, a coating device driven by a robot, a horizontal drive, a printing frame (Figure(s) 1 and Paragraph(s) 0197-0198).
KRITCHMAN (US-20060054039-A1) teaches two printing heads with dispensers and a material supply unit.
GREEN (US-20170157841-A1) teaches at least two recoaters that are independently driven (abstract and Figure(s) 1) and a nozzle that can add binder (Paragraph(s) 0031).
EDERER (US-9914169-B2) teaches a print head with multiple nozzles, a controller, a printing platform, a coating device, a print head driven by a robot, a coating device driven by a robot, a horizontal drive, a printing frame (Figure(s) 2).
CARLSON (US-20190084239-A1) teaches independently driven printing heads and recoaters (Figure(s) 1B).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743